/
       OFFICE     OF THE A-ITORNEY        GENERAL   OF TEXAS        PCS
                                 AUSTIN




f?onorabU T, E. TrinibZe
ulrst A8eiatant
stats S&lprlnt5ndant
Auetia, TuxU




              if0 Or0 In ret30
whicrh ruds      ao followsa




                                   awa of Uorrlr county r0r
                                   15, but it io thought that
                                 tabulatdl  Will fall bola
              *B, If youi- anawor is that euoh ayyGr.itee
     WOtia88N0 Only Ullti.3.t&O38Xt ~0J2%r~;L
                                            0bOthl,
     t&In In YihQts!nnnerwotildoatd:~tca for l&o url-
     expired tlarcl pr0eont their oonhitiaaise far otfloe?
     Xn oonaeotion wirh Uris qwstiaa,     your a%tentlon
     is oalled to the raot that it ie too late to ills
     one~s rbquost to bd plaaod w tii lwuooratlo yri-



               "5. uoeo the Conuutodonors' Court, pending
     th0     iiDa      td%bUhhtiOII      Or    th0   QUIZWIt       OeUSUS    (   hWt0
     the power to appoint aoma euitablo pwaon to
     ocinduotthsmaira    Qi thb offimP
          ix4 asmcie that the scibla6tfo  populetfon of iiopcld
County ior the yoar 1936 w&a in ezoee8 OS WOO and the offioo
of County-auperintandqt   @‘o~arly eatabll&@6.
           Artiols 26&3, lie C* S.,                   1925, a8 aunmdo8, pmvifkm
aa f0llcma:
           -Iho Ctisolanera’       court 0r wary oounty
     hvlng three thourand 3,000) soholmtfo Papua-
     tlon or more as ahown 6 p t&o preaeCing afamuo
     ahall at a Goner01 Elsotlan      prod40 fw the oioo-
     tlon of a Count SuprL*ocdaz& to 60~70 ror a
     tern or four (4J yLuu%, who 8ball be 9 parion
     of eduaatlonal   attainz6nta,    good rsaral oharaotar,
     and ox8outiva abfllty,     and. n&o eh& be provided
     by the Co*tn;Lseloner8~Co'urt with aa oriioa la
     ‘Qie    LxoUrthou5e      # am?     with    aQ0088aay         orrios    furnl-
     turo     anfl  fixtures.  lie ahalA M tho holder of a
     teooherls flret gmata osrtiflouto           or taobe4r*s
     permanent aartlfloato. IA ffory county that 0hal.l
     attain thrae thweand (3,000) doholmtlo gqmla-
     tion or aore the Cocoiaaslonorr*        Court diallap-
     point awh 5upctrlntendent        who ahall perioznitho
     duties   of suoh 0m00 uriti;L tlla el~otion em!
     q~lifl~otl~       of   hi5 ~~OWSOS,        III ooultiss
     having leeo than       three thoumnd (3,000) ooholaae-
     tie population whenever more than twsnty-flvo                per
     aunt (23~4) of A0 qualiXiod votero of 0ait-t oounty
     as .&own by the vote for Governor lt the pood-
     lni; G8nerrZLi1eorian shau. pct1ticm tho coKa&a,-
     0f~%rd      c0urt    th02aw~,   ad   court     t3ha    0raer
     an     eleotion      for    oaid     oounty     to     drPf0milne      whetha
or not the offLeo OS Oounty superintendent 8hnl.l
bo mwetod in eald oountyt and, If a rPajority            of
the :;ualliYoU pro rty tupayln~: voter8 votlag at
said 0lwUor~    5haG    voto Sor tho areatUan OS the
0rr10e OS awnty S~rlntQndQll8           In UIQ ooLintg,
the Coamieeianore~Court at Its nert ro
after the hol4ln$ of ad         JMtlon      ehalez:~
the offloe ol Oounty S orlhtonded            an6 neao a
couaty mpwlntanaeuht 3 0 elmll Qmkfy            unmr this
CW~g~~~and
I.            ho14   euoh  oft100   uatll  tin mxt   Gonorm
          . Erwlde4,      that In all ooulltl~ehevlJlg
a g0pulaticrnin *LOOSE      or  tbrrr hutma     and riftp
thouem (330,OCtO) inhabitanta aooomlingto tha
loet avoi3sblo Yodem& O@nWe tho County i!iqWrln-
tuiaeat ahell be a goint8Q by the County Boar4
of Muaation and SL 11 ho14 off100 for tuo (i!)
yore, provi404 turther, that this provlelon
shall not opereto so a* to aoprlvo any elo0t.d
Buperlaton4ont or hle ofrloe prior to the uplm-
tion of the term ior whlah ho &me km loetr4;

 lo population of botuoaathmo tboue
an4 flvo thoueeM(b,OW)       eaho&etfee, whtr:in
the otiiee 0r a0uu8p mqerlsan4rpt      has 000 brrn
arut     an6 a superiatwrbma%oleoted, than ia
aueh oo#ntlce the quoetion 0r whet&u or not
suah offloe 18 letabllrbrd shall be detardnrd
by t&e qudifietl totOr& of oald aoutztyin a ape-
olal ol6otlon odkob ti;omior     by tho CombUioaoro'
court or 05id 00u0ty uponpetition th5w0r as
hrrdnabovo     ~pfioifi~b~~

     Artlolo   dl780, R, &,   19U'rrdo      la part a8 iollower
      -he offlao 0r a0mty      5uprinteatIont      ai publl0
inetruotloa    ir hemby o&-bate&;   and Lho eom~&rlon-
lref oourt of every oowtp in thic sta:e havlq tbroo
thousand soholastio populationeo shown by the ~%'a-
oeUFn$ eoholaaetla musue, shall provldo for tbo
e~loatlcm of a oouaty lup r :Znta nOs     of nt
                                              publio   lnr-
tmtlon      at eaah &anoral ol.ootfon . . .*
     ~m0ie 27~1, ii. C. G., i985, prow05 in pati (U            r0ii0wr

      *u  oaah aountp having no eohool euporlntudent
the oountyj&Q34-11        ba 6% ol’fioio eouaty supar-
intan&4nt  anti ehall periarr all tho duties roqufr*d
of the away euporlntendant In this ohaptor . l .*
                                                                        1.50


    Honorable .->
              i. L, TrlrGble, p&p 4


               In sit3 cuse OS 34iller ve 3rowa, (Ta C. A. 1919)
    218 2. ,x. 452, l:stiole 2750, R. &, 19U. wae 0011~trtk~tl by
    the oourt a6 iollowar
                *By the artiolea rcfarred to, othar than
         2750, it olearly apprro that the 6oholartio
         66nLluBof iT86ltio County takvm l.n May an6 Juh0,
         1928, for the aoholaatlo year byliml,ng with
         siaptenber of tht yeas waQ ths n4xt preoeding
         eeholaatio om.m~e'takea prior to the gensti
         sleotion    held on NWembm 3, 1928, aJ&uthe Qno
         oontroui.ll& the motioa OS th6 ~oairiLmrion6rB'
         00ud     in prwidiryi  SW the oi60oi0a to th6 alrio



         rioi         4i0tm 0s th8             OOdr
                 ".    . .
               "IS vi0 are not in lTWr La our oanstru8-
         tiarr 0s tb0 abw8 am010 that the orrio 0s
         00wy oup0~lnt~mt.tt   0s pbu0    in6wu0th d6-
         pcurtbts0r ita 6~irt0~0r upaa tb 00rea:tw 0s tb
         sohdartilo oeumur at m&oh @aeraS elootiua, than,
         would    b6   IlO




         of the ohowht& OS the lohelaotio oonsua likeuleo
         b yreason OSth6 r h wln&OSthe lo h o la stloo a n1 1 u~,
         ha8 no further exiotenoe, 2otmtial  or othe~~leo.. .*
               In that oesa the reholaatio oamua ha@ Sullea klcw
    3000 on a general eleotlfnt yoaz MC although an the sow
    lng non-oleatlon par rhe oem1u axossded 3000 It maa held the
    Off la6 did not exist.   da oall aPtsnttan to the faot that Lho
    statute them ln question Sixed two yeer terxua 80 that an eleo-
    t&on would be holLd at every &eneraL sleotian ai& also note the
    rsrisonlag OS th8 court ta the efseet that  ti6 axisteuoe or eon-
    tlnuano@ OS the ofiioe depends upon the caoltingimoy o;bIltloned.




E
Eonorable Z. il;. Trimble, me     3


            *tie are of the opinion that under the tcrrrrrt
     OS this Artiole the status of a County ia deter-
     nAtm&by the aoholastio ocueue next >z-cooW~& the
     elsotlon.     In 0586 a auperintcndent4 +J sleeted
     in a county awl at the tl60 of olectlon said county
     has in excea8 OS thr60 thouBall (3,000) ooholAstioo
     then the Saot that ths soho&stIos fall below three
     thouamnu (3,000)     would not esseot the etatuB of
     &ho County supsrhnd~t         but hs nay continua until
     ho ha5 sex-red the remialntl~Pof the four (4) ysar
     tern pavvi6ed for.     of oourse, at ths erplrstim
     of hie tea if the prsosd.lng soholastlo oensus ohows
     less than three thoueand (3,000) soholastlos then
     no county Bu~erintsndsnt should bs ei00t0a to auo-
     oeed the lnounbsnt."
           tie rem11011
                      ie &Won for this holding but it must hats
been based upon. -die proposltlon that whm.~established, tho of-
Sloe ooatfnuod for the full sour ysar te*-m 018Q we Poulc hsvs
akf;nty   superlntendaat entitled to houI 4~. ofSLoe uP'Soh did not
      .
           It la our opinion that     the oSSioa of county suparia-
tandcsit of &orrio County havfr& bosn sstabllshotl by teaa~~~ oi
the soholastlo oeneus prsaediq the eeusral eleotion in 8wss1-
her, lY%, being In exo~os of 3000 soholastlos,       euoh OfSioe odors
into exlstenae for Sow years notwltistandlng       such ocnsus atight
drop beluw 3000 during t&s years intsrv+nia&tbs       i@neralslso-
tion years at whloi~ t?re offloo woul6 re$ular~     be tilled.   Ks are
Surther OS the opinionthat      the~death OS the inourabsntwauldnot
destroy the office  but oreate    a raoamg   to hs S5llsd as herob-
aftor point& out. Pour first pueartlcm 1.e triareforo answer& in
the nagtlve.
           rrtlole   2336, il. C. 8..   19z35, a.0emmded, ram68 as
SOllW81
          "The oolirt (oor;enieaioaers' oourt) shall have
     pow? to fill ~aom~~lee tn the ofrice of: , l .
     County supcrintsnCent   or Pub110 InstlWotlQn.   3uoh
     vuoanols~ ~ahm3.lbe Sllbff by a mijorlty vote OS
     the oetlbers OS said oourt, prewont   azad.voting, Qnb
     the gareon ohoaen sbaY.1 h&I offlos until t.hs next
     @enoral eleotlonr"
          Under the uutho~iiiy of the abovs etatut;  and our
oplnioll HO. o-604 the fumw%rto your seeoll~ gusstion I.8 yorr
Eonmable     T . i;. Trtibls, pa&W 6



             tour tLlr6 qwstlon    18 nnsmmd        by our 0plnions::No.
o-1664,    0404, unc Art10102353,a. c* .!3*,
                                          M8S. In 0gla1on
Ho. 0-1664    it WeISatatodr
             Yihsre hem been no   u~¶lola.l oaostkuotlon
     of Axtlols8333,oiorsnid, as to the offloe OS
     oounty 80ho01*U~Pln~.nt.    BOWWYOP,  the lAnguag0
     I* oloarand not        to ountraryoanstruotlon
     than that the cp    (Ims$ be up Sm aleotloa,mid
     that the offloe       to lleo tlenet tha nut @n-
                 and that tit8 torn of the appolntre
     asulelaotlon,
     will oxplreon Janurrylstsollml~t~ naxtgul-
     an1 aeotloP.*
          iilth nSerenoo to four fourth qu~stloa we oaSl yout
~ttolbtl~ tQ Art1010 8973 R40*3*, 1933,    wldla& for the
OSSI~~L ballotwhiohmad. ia part as SO E oust
             ‘The name dill lppoor on th? ballotuxidor
     Gho hsadof    ths psr%~$hatnomlnatssthsm,    swat
     as otheawl~ protided br this tltloi      MOnam aLll
     a~-     on the offidti   bal.bt US*pt  that OS l 08&i-
     &at+  who was aotuallg aminmtotl (*itheras a party
     actmlnso or as a non+prblronor lndepeahat     oan61-
     bate)  In aooordanoe   withthe prorlslas of thlatitle.*
             ArtlO&    3100 to 3l33,   It. G* so,    1933~1600Aa
l.lootlonoSpart~noain~rby ~rtl.8 of one h
rotoe ad w4r*    Artlolor3l.Mto 3133,H. C. S., 1633 goride
for the selsotlon of QU%Y mmi~~eosby gaHA.8 of tan humsand
and less than OROhundredthousand,  and Artiole3163 B. Ce Se,
1933,prariddssthsmsthodSoraa   indepsndantoan6lda~Sror~
oolortpvoffiasto havehis nam prlatod uponthe ofSiolalballot.
             lutilsl#
                   3961,8. C. S., 1933,reads as follows:
           *?ihsn a. voter d~slms ta rota a tloket
     stralght,he     shallruna   moilor ~nthrou&b
     all othertiolcets
                    on tbo osiioia1ballot,makin
     a aiatlnot martid Une-thron&     suoh tlo&t not fin-
     tondsd to be W.Od; md whsn he shall derln      to
     vote a &ml tlokst he shal31Ldo so by m&aning a
     linethroughthe naraee    of amh ~dldates as he
     shell dsalro to vats apinrtt Ui tiio tlekot !a@ is
     voting, and by writing the mm as tis oariaiacate
     for rdho?nho dealrem to vote in UN blank colU6n
     cm% in epEioe or&e4 for EWE offfiee~ samb to bo
     wrltttm with r laok ink or penail, unlees t&s xmsss
     OS t&o cUdMats      forwhlcrh u dosl~eS t0 vote ap-
     piar on t&o ballet,   in w&ioh evurt he shall lsav@
     the sam not eoratohedc*
iionoroble T. A. ‘irimble,   pa@ 7


           mtm is no rsQuirewxt thut a oendldate    r0r 0rrio0
hiwe hit3 mite4 printed upon the 0rrlom   ballot. u the mma
0r the oandLdot.8 or the votorec ohoioe la not printed upon the
gcsneral eledtion   ballot hs my vote for hi8 ohoico by writing
the             zbaa% J.n the
      aondldatq*o              blank spume prirovit%?for that pur-
p060, The raot that it i8 now too late  ror a oenbidato r0r
nominee or the ihmooratla party to get hie namb printml upon
the primtry slootlon ballot, or an rsr t.mt matter, theraumo
0r the se8nooratioparty to rdeot a noadme, will not arhot tha
tight Or t&O QeOgh to GOOt IICOUntY SUp~i~t~UttO~ lt th0 g0n-
es&l elwaion in Noveabor.
             Yroa the anawbra to queaticxm one, two aad throw 1%
r03.utw8   that your rifth qwation ohm&l ba answrr*d in tbr af-
rirnrrtlv4,   howevsr the appoiat&mnt  would not be mmoly pcabing
a mm1 tabd.atlcm or the oonmw but in ao%ordanoo with our
anbuw to queotfon nunber three.
         3ia efla1olle homuith   eopis~   of opinlono Ho. o-604,
04604, 04.210 and 04416.
                                          Yours very truly

                                     ATTOREEY
                                            WitCEXAI.OY TUA3




A?i-'i';,:'Z:‘JLJL
             8, 1940

~lQQu.+.G
 ATTORNEY GENERAL OF TEXAS